           Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )               Case No. 08-20150-02-JWL
                                       )               Case No. 11-2561-JWL
DEBORAH JACKSON,                       )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

      This matter comes before the Court on defendant’s motion to reopen proceedings

on her petition pursuant to 28 U.S.C. § 2255 (Doc. # 139) and her motion for appointment

of counsel (Doc. # 140).1 For the reasons set forth below, the Court denies the motions.2



      I.       Background

      On April 13, 2009, defendant entered into a plea agreement and pleaded guilty to

one count of a conspiracy to distribute and possess with intent to distribute 50 grams or

more of methamphetamine in violation of 21 U.S.C. § 846, and one count of using a firearm

during a drug trafficking crime pursuant to 18 U.S.C. § 924(c)(1). On July 20, 2010, after

an evidentiary hearing, the Court denied defendant’s motion to withdraw her plea. On


      1
        This case was reassigned to the undersigned judge on February 21, 2020.
      2
        This ruling does not affect defendant’s pending motion for release pursuant to 18
U.S.C. § 3582(c)(1)(A), which will be decided in separate proceedings.
        Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 2 of 9




September 8, 2010, the Court sentenced defendant to a term of life imprisonment, in

accordance with the statutory minimum sentence that applied by virtue of two prior

convictions. On January 31, 2011, the Tenth Circuit Court of Appeals granted the

Government’s motion to enforce the appeal waiver contained in defendant’s plea

agreement, and thus defendant’s appeal was dismissed. The Tenth Circuit noted that its

dismissal was without prejudice to defendant’s right to assert claims of ineffective

assistance of counsel in a collateral proceeding.

       On October 6, 2011, defendant timely filed a pro se petition for relief pursuant to

28 U.S.C. § 2255 (Doc. # 119). Defendant asserted four claims of ineffective assistance

of counsel. Specifically, defendant alleged that counsel (1) failed to challenge the quantity

of drugs attributed to her; (2) discussed matters with the co-defendant (defendant’s son) in

violation of defendant’s right to confidentiality; (3) did not disclose or discuss with her a

particular piece of evidence; and (4) failed to warn defendant of “a possible ‘career

offender’ (life) sentence.” Defendant also asserted as a fifth claim that she and her co-

defendant could not have possessed the same firearm in furtherance of a drug trafficking

crime. On November 19, 2012, the Court dismissed the petition for lack of jurisdiction.

The Court followed the Tenth Circuit and granted the Government’s motion to enforce the

waiver of appeal or collateral attack contained in defendant’s plea agreement. The Court

noted that defendant had not shown ineffective assistance of counsel in conjunction with

the negotiation of the waiver.      The Court also dismissed plaintiff’s fifth claim as

procedurally barred, based on defendant’s failure to raise the issue in her direct appeal.



                                              2
          Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 3 of 9




         On November 21, 2013, defendant filed another Section 2255 petition, based on the

Supreme Court’s Alleyne opinion. On April 24, 2014, the Court dismissed the petition

because defendant had failed to obtain the necessary authorization from the Tenth Circuit

to pursue a second petition under Section 2255. On June 28, 2016, the Tenth Circuit denied

defendant authorization to file a successive Section 2255 petition based on the Supreme

Court’s Johnson opinion. On March 22, 2017, the Court denied defendant’s motions for a

reduction of sentence pursuant to Amendment of 782 of the sentencing guidelines. The

Court noted that defendant’s sentence had been determined not by the guidelines but by

the applicable statutory minimum sentence.

         On July 22, 2019, defendant filed the instant motion pro se. After the case was

reassigned to the undersigned judge, the Court set deadlines for response and reply briefs.

The Government filed its response on March 11, 2020. Defendant did not file any reply

brief.



         II.    Analysis

         Pursuant to Fed. R. Civ. P. 60(b)(6), defendant seeks relief from the dismissal of her

original Section 2255 petition. Rule 60(b) provides that a court may relieve a party from a

final judgment, order, or proceeding for various enumerated reasons or for “any other

reason that justifies relief.” See Fed. R. Civ. P. 60(b)(6). Defendant bases her motion on

a Department of Justice (DOJ) memorandum, dated October 14, 2014, from the United

States Deputy Attorney General to all federal prosecutors, in which the DOJ set forth its



                                               3
           Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 4 of 9




policy on waivers of claims of ineffective assistance of counsel. In relevant part, the

memorandum stated:

              Federal prosecutors should no longer seek in plea agreements to have
       a defendant waive claims of ineffective assistance of counsel whether those
       claims are made on collateral attack or, when permitted by circuit law, made
       on direct appeal. For cases in which a defendant’s ineffective assistance
       claim would be barred by a previously executed waiver, prosecutors should
       decline to enforce the waiver when defense counsel rendered ineffective
       assistance resulting in prejudice or when the defendant’s ineffective
       assistance claim raises a serious debatable issue that a court should resolve.

Based on that memorandum, defendant argues that her previous waiver should not be

enforced and that the proceedings on her original Section 2255 petition should be reopened

so that her claims of ineffective assistance of counsel may be ruled on their merits.3

       The Court must first determine whether defendant’s motion under Rule 60(b) should

be treated as a second or successive petition under Section 2255, for which defendant

would need prior authorization from the Tenth Circuit. In Gonzalez v. Crosby, 545 U.S.

524 (2005), the Supreme Court held that a Rule 60(b) motion counts as a successive habeas

petition only if it asserts a “claim” for relief from the judgment of conviction, as when it

attacks the substance of a prior resolution of a claim on the merits, and does not merely

attack some defect in the integrity of the federal habeas proceedings. See id. at 530-32.

Thus, relying on Gonzalez, the Tenth Circuit has held that a filing is a “true” Rule 60(b)

motion, and not a successive habeas petition, if it either “(1) challenges only a procedural

ruling of the habeas court which precluded a merits determination of the habeas



       3
        This change in policy would not provide any basis for vacating the Court’s
dismissal of the petition’s fifth claim, which did not allege ineffective assistance of counsel.
                                               4
        Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 5 of 9




application, or (2) challenges a defect in the integrity of the federal habeas proceedings,

provided that such a challenge does not itself lead inextricably to a merits-based attack on

the disposition of a prior habeas petition.” See Spitznas v. Boone, 464 F.3d 1213, 1215-16

(10th Cir. 2006) (internal citation omitted) (citing Gonzalez, 545 U.S. at 532 & n.4); see

also United States v. Nelson, 465 F.3d 1145, 1148-49 (10th Cir. 2006) (Gonzalez holding

applies to Section 2255 petitions).

       In the present case, the Court dismissed defendant’s Section 2255 petition on a

procedural basis (the waiver), without addressing the merits of those claims. Defendant

argues in the present motion that the proceedings on the petition should be reopened so that

her claims may now be addressed on the merits. Thus, it appears that defendant has not

asserted a new claim for relief under Gonzalez, and therefore the present motion should not

be deemed an unauthorized successive petition. In its response, the Government notes this

preliminary issue, but it does not argue that the motion should be denied on this basis.

Accordingly, the Court will consider defendant’s motion under Rule 60(b)(6).

       Defendant must clear a very high bar to obtain relief under that rule. A movant

seeking relief under Rule 60(b)(6) must show “extraordinary circumstances.”               See

Gonzalez, 545 U.S. at 535, 536. “Such circumstances will rarely occur in the habeas

context.” See id. at 535.

       Defendant bases her motion on a change in DOJ policy since the Court’s dismissal

of her original petition. The Tenth Circuit has held, however, that if the change did not

arise in a related case, a change in the law or in the judicial view of an established rule of

law does not justify relief under Rule 60(b)(6). See Van Skiver v. United States, 952 F.2d

                                              5
        Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 6 of 9




1241, 1245 (10th Cir. 1991). It is true that Van Skiver was decided before the Supreme

Court issued its opinion in Gonzalez, which does not include such a strict per se rule. See

Gonzalez, 545 U.S. at 536-37; see also Phelps v. Alameida, 569 F.3d 1120, 1132-33 (9th

Cir. 2009) (concluding that Gonzalez supports a case-by-case approach concerning

whether a defendant may obtain relief under Rule 60(b)(6) based on a change in the law).

Nevertheless, in Gonzalez, the Supreme Court held that a change in law represented by the

Supreme Court’s new interpretation of a procedural statute was not an extraordinary

circumstance justifying relief under Rule 60(b)(6), as the district court’s interpretation was

correct under then-prevailing law of the Eleventh Circuit. See Gonzalez, 545 U.S. at 537-

38; see also Phelps, 569 F.3d at 1135-36 (Gonzalez involved a change that overturned

settled legal precedent). When this Court enforced defendant’s waiver, the law was settled,

and there was no question concerning the Government’s right to enforce that waiver. Thus,

under either Van Skiver or Gonzalez, the change here is not sufficient to support relief under

Rule 60(b)(6).

       Moreover, this change is one of DOJ policy, not a change in the law. As every

circuit court to have addressed the issue has concluded, the DOJ’s memorandum

concerning the enforcement of waivers is not binding on courts and does not prohibit the

legal enforcement of waivers. See Keller v. United States, 2017 WL 5067391, at *3 (6th

Cir. Oct. 10, 2017) (unpub. op.); United States v. Torres-Estrada, 817 F.3d 376, 378-79

(1st Cir. 2016); Demello v. United States, 623 F. App’x 969, 972 (11th Cir. 2015) (unpub.

op.). Indeed, requiring a prosecutor to forgo enforcement of a legal waiver in a particular

case would constitute an improper invasion of the province of the Executive Branch. See

                                              6
         Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 7 of 9




Torres-Estrada, 817 F.3d at 378-79 (“courts typically play no role in the prosecutorial

choices made by the DOJ”).

       Finally, even if the Government were required to comply with the DOJ

memorandum in this case, defendant would still not necessarily be entitled to relief. The

memorandum states that prosecutors should decline to enforce a previously-executed

waiver when counsel rendered ineffective assistance resulting in prejudice or the issue is

seriously debatable. In this case, defendant has not shown that her ineffective-assistance

claims have merit or present close questions. Defendant’s original petition stated her

claims only in conclusory fashion, and she did not establish the required prejudice with

respect to any of those claims.

       For instance, with respect to her first claim, defendant argued that her attorney

should have challenged the drug quantities (22,923.65 grams of meth, 712 grams of

marijuana) attributed to her in the presentence report because she was responsible only for

her own actions and not those of any co-conspirators. Under the applicable law, however,

a defendant is responsible for all quantities with which she was directly involved and all

reasonably foreseeable quantities within the scope of the jointly-undertaken criminal

activity. See United States v. Figueroa-Labrada, 720 F.3d 1258, 1265 (10th Cir. 2013)

(citing USSG § 1B1.3(a)(1)). Moreover, defendant conceded in the plea agreement that

she was involved with far more than the fifty-gram threshold for the charged offense, and

her life sentence did not depend on the drug quantity or the guidelines. In her second and

third claims, defendant alleged a breach of confidentiality and a failure to disclose evidence

to her, but she did not explain how either failure affected her plea or sentence. In her fourth

                                              7
           Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 8 of 9




claim, defendant alleged that counsel failed to warn her about a possible life sentence, but

her sworn testimony at the hearing on her motion to withdraw her plea makes clear that

defendant was aware that a life sentence could result from the notice of her two prior

convictions filed by the Government.

       In light of this failure by defendant to make the required showing in her original

Section 2255 petition, prosecutors in this case would be justified in concluding that the

DOJ memorandum did not require that they forgo enforcement of defendant’s waiver. It

appears that the Government does still intend to enforce defendant’s waiver in this case, as

evidenced by the Government’s opposition to the present motion. Thus, the Court is bound

to continue to enforce the waiver in accordance with the law.4

       For these reasons, the Court concludes that defendant is not entitled to relief based

on the DOJ’s amended policy and thus that defendant has not established the extraordinary

circumstances necessary for relief under Rule 60(b)(6).5 Accordingly, the Court denies

defendant’s motion. Moreover, because no hearing is necessary for resolution of this

motion and because there is no basis to reopen the proceedings on defendant’s Section

2255 petition, the Court denies defendant’s motion for appointment of counsel.




       4
        In addition, defendant’s failure to show that her claims of ineffective assistance
have merit undermines any argument that justice requires that her Section 2255
proceedings be reopened.
      5
        In light of this conclusion, the Court need not decide whether defendant brought
her motion within a reasonable time as required.
                                             8
          Case 2:08-cr-20150-JWL Document 150 Filed 04/30/20 Page 9 of 9




      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

reopen proceedings on her petition pursuant to 28 U.S.C. § 2255 (Doc. # 139) is hereby

denied.



      IT IS FURTHER ORDERED BY THE COURT THAT defendant’s motion for

appointment of counsel (Doc. # 140) is hereby denied.


      IT IS SO ORDERED.


      Dated this 30th day of April, 2020, in Kansas City, Kansas.


                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                           9
